Citation Nr: 0503041	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
rheumatic fever.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a claimed foot injury, to include weakness of 
both feet, with callus formation.  

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to rheumatic fever.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April and September 2002 rating decisions by the 
RO.  The April 2002 rating decision denied service connection 
for right side paralysis and found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for hammertoes and calluses (claimed as a 
foot condition).  The September 2002 rating decision denied 
service connection for rheumatic fever, denied service 
connection for coronary artery disease secondary to rheumatic 
fever, and denied service connection for weakness, both feet 
with callus formation secondary to rheumatic fever.  

In the veteran's November 2002 substantive appeal, he 
expressed a desire for a personal hearing before a Member of 
the Board.  However, such request was subsequently withdrawn 
in correspondence dated in February 2004.  

Regarding the issue pertaining to the veteran's feet, in his 
substantive appeal the veteran asserted that he incurred 
injury to both feet during service, not that he had 
disability of the feet secondary to rheumatic fever.  Thus, 
this claim is the same as earlier ones filed and denied, and 
he must submit new and material evidence in order to reopen 
the claims.  Accordingly, the Board recharacterized the issue 
as stated on the title page.  

In this regard, and as noted on the September 2002 rating 
decision, it is apparent that the RO must have reopened the 
veteran's previously denied claims.  However, the United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that even if a RO makes an initial determination to 
reopen a claim, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).

The Board has advanced the veteran's appeal on its docket, in 
accordance with 38 C.F.R. § 20.900(c) (2004).

The case was remanded by the Board to the RO in April 2004 
for additional development of the record, in particular, to 
discharge the necessary duties to notify and assist the 
veteran in obtaining evidence to substantiate his claims of 
service connection, as required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The reopened issues of entitlement to service connection for 
claimed residuals of rheumatic fever and entitlement to 
service connection for residuals of a foot injury to include 
weakness, both feet, with callus formation, as well as the 
issue of entitlement to service connection for coronary 
artery disease, claimed as secondary to rheumatic fever, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  In a May 1948 rating decision, service connection was 
denied for wild weakness of the metatarsal arches;  the 
veteran was notified thereof by letter dated later that month 
and he did not file an appeal.

2.  In a June 1953 rating decision, service connection was 
denied for rheumatic fever and a foot disorder, to include 
calluses and hammer toes.  The veteran was notified thereof 
by letter dated later that month and he did not appeal in a 
timely fashion from that decision.  

3.  A March 1981 rating decision denied service connection 
for rheumatic fever and a foot condition.  The veteran was 
notified thereof by letter dated later that month and he did 
not file an appeal.

4.  New evidence has been presented since the RO's March 1981 
decision which is relevant and probative to the issues at 
hand, relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
March 1981 RO decision to reopen the claim of service 
connection for residuals of rheumatic fever.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2004).  

2.  New and material evidence has been submitted since the 
March 1981 RO decision to reopen the claim of service 
connection for residuals of a claimed foot injury to include 
weakness of both feet and callus formation.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2004).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  
 
In light of the favorable action taken, further discussion of 
VCAA is not necessary with respect to the issue of whether 
new and material evidence has been received sufficient to 
reopen the claims of service connection.  A more thorough 
discussion of the VCAA, implementing regulations and case law 
is noted in the REMAND portion of this document.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2004).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is defined as evidence not 
previously submitted to agency decision makers; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeal for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  
However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  In this case, the last final 
decision of record with respect to the claims for service 
connection for residuals of rheumatic fever and service 
connection for a claimed foot injury to include weakness of 
both feet and callus formation was the March 1981 RO 
decision.

Historically, the veteran served honorably during World War 
II from February 1943 to January 1946.  Shortly after 
service, in April 1948, the veteran filed a claim of service 
connection for rheumatic fever, a foot condition and a nerve 
condition.  The veteran reported that he was treated for 
these conditions during service.  A careful review of the 
veteran's service medical records reveals that "mild 
weakness of metatarsal arches SND" was noted on the 
veteran's February 1943 entrance examination.  However, this 
disability was not found to be a disqualifying defect.  

Although the veteran asserted that he was treated for 
rheumatic fever and a foot injury in service, the record does 
not contain service medical records showing actual treatment 
or hospitalization for these disabilities, or residuals 
therefrom.  Importantly, however, the veteran's January 1946 
separation examination noted that the veteran incurred 
rheumatic fever during service and was treated at the 633 
General Hospital in France in June 1945.  Bilateral pes cavus 
was also noted on the veteran's January 1946 separation 
examination.  

In a May 1948 rating decision, service connection for mild 
weakness of metatarsal arches was denied.  The RO found that 
the condition was noted on induction and was not aggravated 
during service.  The determination regarding the veteran's 
pending claim of service connection for rheumatic fever was 
deferred pending a search for service records.  The veteran 
was provided his appellate rights and did not file an appeal.

In conjunction with the veteran's claim of service connection 
for rheumatic fever, the RO appears to have requested 
inpatient treatment records from the 621 General Hospital in 
France, not the 633 General Hospital in France that was noted 
on the veteran's separation examination.  The search for 
records relating to the veteran's claim of service connection 
for rheumatic fever was, not surprisingly, negative.  

In a June 1953 rating decision, service connection for 
rheumatic fever was denied.  The RO found that this disorder 
was not shown by the evidence of record.  The denial of 
service connection for a foot condition was confirmed and 
continued.  

The veteran was provided notice of this decision in June 
1953; however, he did not timely perfect an appeal and the 
June 1953 rating decision became final.  

Since that time, the veteran has attempted, on several 
occasion, to reopen his claims of service connection for the 
claimed residuals of rheumatic fever and for a foot 
condition.  The veteran has consistently maintained that he 
injured his feet in 1944 during jump training and that he was 
treated for rheumatic fever for several months at a hospital 
in France in 1945.  A RO rating decision in March 1981 
declined to reopen the veteran's claims of service connection 
following consideration of a January 1981 private medical 
statement, finding that the veteran had not submitted new and 
material evidence.  Appellate rights were provided to the 
veteran, but he did not file an appeal.

Of particular note, the Board draws attention to May 1981 
correspondence to the veteran wherein the RO essentially 
conceded that the veteran had rheumatic fever in service, but 
that his claim continued to be denied because the veteran had 
not shown evidence of any current residuals.  Specifically, 
the RO indicated to the veteran, "...we are not denying that 
you had rheumatic fever in the service, but there were no 
chronic residuals."

In July 1996, the veteran again requested to reopen his 
claims of service connection for rheumatic fever and flat 
feet.  In a letter to the veteran that same month, the RO 
pointed out to the veteran that he needed to submit new and 
material evidence in order to reopen his previously denied 
claims of service connection.  The veteran was not provided 
notice of his procedural and appellate rights, however, and 
he did not timely appeal that determination.

In March 2002, the veteran once again submitted claims of 
service connection for bilateral foot injuries and for 
paralysis of the right side (presumably as a residual of the 
claimed in-service rheumatic fever.)  The veteran indicated 
once again that he was treated at the 633rd General Hospital 
in Marseille, France in June 1945.  The veteran also noted 
that he was treated at US Army Hospital, Camp McCain, 
Mississippi in June 1943 for his claimed bilateral foot 
injury.  

The veteran's claims of service connection were denied in an 
April 2002 rating decision.  The RO noted that there were no 
service medical records showing treatment for right leg 
paralysis in service.  The RO also found that the veteran had 
not submitted new and material evidence to reopen a claim of 
service connection for a bilateral foot condition.  

In May 2002, the veteran submitted a statement to the RO 
disagreeing with the April 2002 rating decision.  Thereafter, 
the veteran was afforded a VA heart examination in July 2002 
in conjunction with a claim of service connection for heart 
disease, claimed as a residual of rheumatic fever.  The 
examiner noted that despite the notation on his January 1946 
separation examination that the veteran was hospitalized with 
rheumatic fever in 1945, that the veteran's claims file 
contained no records showing actual treatment for rheumatic 
fever.  The examiner concluded that, "Rheumatic heart 
disease would be difficult at [the veteran's] age to 
determine secondary to the cardiac findings at present and 
the documentation supplied."  

Then, in a September 2002 rating decision, service connection 
for rheumatic fever was denied.  Service connection for 
coronary artery disease secondary to rheumatic fever was 
denied, and service connection for weakness, both feet, with 
callus formation was also denied.  The veteran timely 
appealed that determination.  

In this case, the relevant evidence added to the record since 
the RO's March 1981 decision includes duplicate service 
medical records and private medical records regarding 
arteriosclerotic heart disease with angina.  These records 
are not new (duplicate service medical records) and material 
(private medical records regarding unrelated disability).  
Additional evidence consists primarily of the veteran's 
written assertions to the RO, as well as a VA examination 
report essentially noting that it would be difficult to 
ascertain if the veteran had any residuals of rheumatic 
fever.  All of this additional new evidence raises a 
reasonable possibility of substantiating the veteran's claim.  

Moreover, additional evidence was also added to the record 
after the veteran filed his timely substantive appeal in 
November 2002.  The veteran was afforded a VA general medical 
examination in April 2003.  During the examination, the 
veteran reported that he injured his feet during a 
paratrooper jump.  The examiner noted that the veteran's feet 
were in poor condition with onychomycosis of all the toenails 
including the big toes, with a corn between the second and 
third toes of the left foot and on the lateral side of the 
little toe of the left foot.  There was also a corn of about 
2 cm on the lateral side of the right little toe, mildly 
tender on palpation.  He had an increased arch from the 
medial column bilaterally.  There was some scaling of the 
skin over both feet with poor hygiene.  

After examination of the veteran, the examiner noted the 
following diagnoses:  (1) hypertension, on diltiazem; (2) 
coronary artery disease, status post myocardial infarction in 
1980, stable on medication; (3) diabetes mellitus, type II; 
(4) arthritis of multiple joints; (5) hypercholesterolemia, 
on simvastatin; (6) onychomycosis of all the toenails and 
poor hygiene of the feet; (7) bilateral foot calluses and 
corns.  With regard to the coronary artery disease, diabetes 
mellitus, and his other diagnoses, the examiner noted that 
those disabilities did not cause any functional limitation in 
his abilities to perform activities of daily living.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the appellant has submitted 
new and material evidence.  The evidence is certainly new, as 
it was not of record at the time of the March 1981 RO 
decision.  Furthermore, the evidence is material as to the 
question of service connection because it raises the 
possibility that the veteran has residuals of rheumatic fever 
and also raises a possibility that the veteran's pre-existing 
foot condition may have been aggravated during active 
service.  Thus, this evidence is relevant and probative to 
the issue at hand and raises a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156 (2004).  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for rheumatic fever, the appeal 
to this extent is allowed, subject to further action as 
discussed herein below.

As new and material evidence has been submitted to reopen the 
claim of service connection for residuals of a claimed foot 
injury, to include weakness of both feet, with callus 
formation, the appeal to this extent is allowed, subject to 
further action as discussed herein below.


REMAND

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the VCAA.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2004).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio are completed before 
returning the case to the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as 
to the type of evidence necessary to substantiate the claim, 
provide notice of the veteran's responsibility to provide 
evidence, provide notice of the actions taken by VA and 
request that he provide any evidence in his possession that 
pertains to the claim.  

In view of the above determination that the veteran's claims 
as to the issues of service connection for rheumatic fever 
and for residuals of a claimed foot injury, to include 
weakness of both feet, with callus formation are reopened, 
the RO, consistent with the principles set forth in Bernard 
v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claims, based on the evidence in 
its entirety.  

As noted, the appellant contends that service connection for 
rheumatic fever, and any residuals therefrom is warranted.  
The veteran also asserts that service connection is warranted 
for residuals of a foot injury in service.  The veteran's 
January 1946 separation examination indicates that the 
veteran was treated for rheumatic fever at the 633 General 
Hospital in Marseilles France in 1945.  A review of the 
claims file shows that the RO did attempt to obtain hospital 
treatment records of the veteran in conjunction with his 
original claims of service connection in 1948.  However, a 
careful review of the record appears to show that the RO 
requested medical records from the 621 General Hospital, not 
the 633 General Hospital.  As such, the AMC should attempt to 
obtain the veteran's treatment records from the 633 General 
Hospital from June 1945.  The veteran has also indicated that 
he was treated for a foot injury in June 1943 at the U.S. 
Army Hospital in Camp McCain, Mississippi.  It is unclear 
from the record whether any attempts were ever made to obtain 
those records.  As such, the AMC should attempt to obtain 
treatment records of the veteran with regard to a claimed 
foot injury in June 1943 from the U.S Army Hospital in Camp 
McCain, Mississippi.  

Of particular note, and as noted herein above, the RO in 1981 
essentially conceded that the veteran did suffer from 
rheumatic fever during service, but that he had not provided 
any evidence of residuals of rheumatic fever.  As such, the 
veteran should be afforded a VA examination to determine the 
current nature and likely etiology of the veteran's heart 
disease, foot condition and rheumatic fever residuals.  In 
this regard, the examiner should opine as to what, if any, 
disabilities are at least as likely as not residuals of 
rheumatic fever.  A complete rationale must accompany all 
opinions expressed.  

In light of the need for a VA examination, the veteran should 
be asked once again, to identify any pertinent treatment 
records not currently associated with the claims file.  The 
veteran should also be asked to submit all pertinent medical 
records in his possession which have not yet been associated 
with the claims file.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
disabilities pertaining to his claims of 
service connection, including heart 
disease, a foot condition and right sided 
paralysis.  After obtaining any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  The veteran 
should also be asked to submit all 
medical records as well as any other 
evidence in his possession that pertain 
to his claims which have not been 
previously submitted.  

2.  The AMC should contact the National 
Personnel Records Center (NPRC), or other 
appropriate agency and/or medical 
facility and attempt to obtain the 
following records:  

(a) treatment records showing treatment 
for rheumatic fever beginning in June 
1945 from the 633 General Hospital in 
Marseilles, France.  Importantly, the AMC 
should review the claims file to be aware 
that the RO originally attempted to 
obtain records showing treatment for 
rheumatic fever from the 621 General 
Hospital, not the 633 General Hospital.  
All records obtained should be associated 
with the claims file.  If the AMC is 
unable to locate these records, it should 
be so noted.  

(b) treatment records from the US Army 
Hospital at Camp McCain, Mississippi from 
June 1943 showing treatment for a 
bilateral foot injury.  All records 
obtained should be associated with the 
claims file.  If the AMC is unable to 
locate these records, it should be so 
noted.  

3.  The veteran should then be scheduled 
for a VA medical examination to determine 
whether the veteran has (1) a diagnosis 
of rheumatic fever and/or any residuals 
therefrom; and/or (2) a current bilateral 
foot condition that was incurred in or 
aggravated by service.  The examiner 
should be aware that the RO has already 
conceded that the veteran suffered from 
rheumatic fever in service.  The RO has 
also determined that the veteran had a 
pre-existing bilateral foot condition 
prior to his entry into service.  To 
facilitate making these determinations, 
have the examining physician review the 
claims file, including a copy of this 
remand, for the veteran's pertinent 
medical and other history.  Any necessary 
diagnostic testing and evaluation needed 
to determine the veteran's current 
disabilities, including paralysis, heart 
disease or other claimed residual of 
rheumatic fever, as well as a current 
foot condition, should be performed.  The 
evaluating physician should discuss the 
rationale for his/her opinions.  If he or 
she is unable to make any determination 
without purely speculating, then he or 
she should so state and indicate the 
reasons why a nexus opinion is not 
possible.  The examiner should attempt to 
answer the following questions:

a.  Is it at least as likely as not that 
the veteran has current heart disease 
and/or right-sided paralysis, or any 
other current disability as a residual of 
rheumatic fever suffered during service 
in 1945?

b.  Is it at least as likely as not that 
the veteran's pre-existing bilateral foot 
condition was aggravated beyond the 
natural progression during service?

c.  Is it at least as likely as not that 
the veteran incurred a bilateral foot 
injury in service, unrelated to his pre-
existing weak arches?

4.  Following completion of the 
development requested hereinabove, the 
veteran's claims must be readjudicated.  
If any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


